Title: [Diary entry: 7 September 1786]
From: Washington, George
To: 

Thursday 7th. Mercury at 64 in the Morning—71 at Noon and 67 at Night. Cool morning with the wind pretty fresh from the westward in the Morning and from the Eastward in the Evening. Mr. & Mrs. Fendall crossed the [river] early. I rid to the Plantations at Muddy hole Dogue run and Ferry. At the first Wheat had, this day, been sowed up to the Land in whch. the Plow was at work & harrowed in. The part next the hedge row (being the first plowed) had receivd a heavy rain since it was plowed which occasioned it not to harrow well but as the greater part of it was a slipe of Cowpens it is more than probable, nevertheless, that the best Wheat will grow there. The People making a fence round that field. At Dogue run the hands had been employed in putting in abt. 1½ bushls. of the Cape Wheat raised below my Stables. This was put into a well cowpened piece of ground (now in Corn) adjoining the meadow—the grass & weeds of which I had cut up & carried off the ground before the Seed was sowed. Getting out Rye at the Ferry to sow the Newly broken up grd. Began to Paper the yellow room this day—Majr. Washington &

Thos. Green the undertakers—by the directions I received with the Paper from England.